FILE COPY


        RE:   Case   No.    15-0529                   DATE: 10/23/2015
        COA #:   12-13-00379-CV             TC#    12-2467-C/B
STYLE: MARTHA N.      HILL AND GARY     HILL
   v.   WINNON   EARL      SWORD


     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.




                              MS.   CATHY   S.    LUSK
                              CLERK,   TWELFTH COURT OF APPEALS
                              1517 WEST FRONT,           SUITE 354
                              TYLER,   TX    75702